Citation Nr: 9914792	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  96-50 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted or 
secured sufficient to reopen a claim of entitlement to 
service connection for a back disorder, spina bifida.   

2.  Entitlement to service connection for residuals of injury 
to forehead.

3.  Entitlement to service connection for residuals of right 
knee injury.

4.  Entitlement to service connection for arthritis of the 
cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from  until March 1942 until 
October 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1995, from 
the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
found that a claim for service connection for residuals of a 
right knee injury and for residuals of a forehead injury was 
not well-grounded.  

This matter further arises from a letter rating decision of 
April 1995 that determined that new and material evidence 
sufficient to reopen a claim of entitlement for service 
connection for a back disorder had not been secured.  

This matter also arises from a May 1995 rating decision that 
denied service connection for back and neck conditions 
secondary to forehead injury.  The RO also informed the 
veteran that he had been notified in April 1995 of the denial 
of his claim as there was no evidence of chronic residuals 
for a forehead injury.  

This matter also arises from an October 1995 rating decision 
that determined the claim for service connection for cervical 
arthritis and for cervical arthritis as a residual of a 
forehead injury was not well-grounded.


FINDINGS OF FACT

1.  Service connection for spina bifida was denied in a 
rating decision in February 1950.  The veteran had sought 
service connection for a back disability claimed as chronic 
sacro-iliac strain.  No timely appeal was filed.

2.  The RO in a rating decision in March 1977 found there was 
no change in the denial of service connection of the back.  
No timely appeal was filed.

3.  The RO in a rating decision in March 1980, determined 
that new and material evidence had not been presented or 
secured sufficient to reopen a claim of entitlement to 
service connection for the back.  Although the veteran 
disagreed with the decision, the appeal was not perfected.  

4.  Evidence submitted since the RO's decision in March 1980 
includes duplicate copies of evidence previously considered, 
cumulative and repetitious evidence, and evidence that, 
although not previously physically of record, is not 
material.  The additional evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

5.  Service medical records show that the veteran suffered an 
abrasion of the right knee and an injury to the forehead in 
service. 

6.  No competent medical evidence has been submitted 
establishing a link between claimed current symptoms and 
disorders and the injury to the forehead in service.

7.  The veteran has a current diagnosis of degenerative joint 
disease of both knees.

8.  The evidence of record does not show that arthritis of 
the right knee was manifested to a degree of 10 percent 
disabling in the first year post service.  

9.  No competent medical evidence has been submitted 
establishing a link between the current disability of 
degenerative joint disease of the right knee and the injury 
in service.

10.  The veteran has a current diagnosis of degenerative 
joint disease of the cervical spine, C4-C5, C6-C7.

11.  The evidence of record does not show that degenerative 
joint disease of the cervical spine, C4-C5, C6-C7, was 
manifested to a degree of 10 percent disabling in the first 
year post service.  

12.  No competent medical evidence has been submitted 
establishing a link between the current disability of 
degenerative joint disease of the cervical spine, C4-C5, C6-
C7 and service.


CONCLUSIONS OF LAW

1.  Evidence received since March 1980, when the RO 
determined that new and material evidence had not been 
presented or secured sufficient to reopen the claim for 
service connection for a back disorder, spina bifida, is not 
new and material, and the veteran's claim has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for residuals of injury to forehead, 
residuals of a right knee injury, and arthritis of the 
cervical spine.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back disorder, spina bifida

In August 1994, the veteran filed a claim for service 
connection for residuals of injuries suffered in a truck 
accident in service that included a back disorder.  Review of 
the claims file shows that a claim for a back disability 
claimed as chronic sacro-iliac strain was denied in a rating 
decision in February 1950.  The report of VA examination in 
January 1950 had a diagnosis of spina bifida, first sacral 
segment.  The RO deemed the back condition to be of 
congenital origin and the evidence of record was insufficient 
to warrant a finding of aggravation.  No timely appeal was 
filed.

After review of outpatient treatment records, the RO in a 
rating decision in March 1977 found there was no change in 
the denial of service connection of the back.  This decision 
was not timely appealed.

In a rating decision in March 1980, the RO determined that 
new and material evidence had not been presented or secured 
sufficient to reopen a claim of entitlement to service 
connection for the back.  Although the veteran disagreed with 
the decision, the appeal was not perfected.  

Under the applicable law, a prior final disallowance of a 
claim must be re-opened when "new and material evidence" is 
presented or secured with respect to the basis for the 
disallowance of that claim.  See 38 U.S.C. §§ 5108, 7104(b), 
7105(c).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court set out 
a three step process to reopen a previously denied claim.  
First, a determination must be made whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening, a determination must be made 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, an evaluation of the merits may be made after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

38 C.F.R. § 3.156 defines new and material evidence as:

evidence not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant and which by itself or in connection 
with evidence previously assembled is so 
significant that it must be considered in order 
to fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).

The Court has determined that "in order to warrant reopening 
a previously and finally disallowed claim, the newly 
presented or secured evidence must be not cumulative of 
evidence of record at the time of the last prior final 
disallowance and must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim."  Evans v. Brown, 
9 Vet. App. 273, 284 (1996).  The evidence must be probative 
of each issue which was a specified basis for the last final 
disallowance.  See Struck v. Brown, 9 Vet. App. 145, 151.

In this case, the last final disallowance was in March 1980 
when the claim was not reopened as new and material evidence 
sufficient to do so had not been presented or secured.

Evidence submitted with the claim includes copies of service 
medical records.  Service medical records were previously of 
record at the time of the rating decision in February 1950.  
Clearly, copies of records previously considered are not new 
and material evidence.

Also submitted was a copy of a March 4, 1957 letter from 
Roger E. Allen, M.D., the Medical Director of American 
Optical Company reporting on the veteran's complaints of low 
back pain from May 1947 to December 1954.  The veteran gave a 
history of being in a truck accident in service.  Clinical 
findings were of tenderness over both sacro-iliac regions.  
X-rays were reported as essentially negative for bone or 
joint pathology.  Dr. Allen wrote:  "It is my opinion that 
this man does have sacro-iliac joint strain, bilateral, 
recurrent, moderate in nature."  While our review is unable 
to determine conclusively whether this letter had been 
previously submitted and considered, there is a letter in the 
veteran's claim file from Dr. Allen written in November 1949 
that was considered at the time of the February 1950 rating 
decision with essentially the same information.  As such, the 
newly presented evidence, the March 4, 1957 letter, is 
cumulative of previously considered evidence and thus is not 
"new" for purposes of reopening a claim.  See Vargas-
Gonzalez v. West, No. 96-536 (U.S. Vet. App. Apr. 12, 1999).  

Outpatient treatment records were secured from West Palm 
Beach VA Medical Center (VAMC).  These outpatient treatment 
records were for a period from March 1995 to October 1997 and 
primarily were for treatment of other unrelated disorders.  
These records, beginning approximately 50 years after the 
veteran's discharge from service, while not previously 
considered, are not material.  The evidence does not tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim.  The new evidence by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

As we have determined that the evidence presented or secured 
since the prior final disallowance of the claim is not new 
and material evidence, it will not serve as a basis for 
reopening the claim.  New and material evidence sufficient to 
reopen a claim for entitlement to service connection for a 
back disorder diagnosed as spina bifida has not been 
presented.  The claim is denied.

II.  Not well grounded claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303 (1998).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); Carbino 
v. Gober, 10 Vet. App. 507 (19997); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected.  In Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992), the Court held that a claim must be accompanied 
by supportive evidence and that such evidence "must 'justify 
a belief by a fair and impartial individual' that the claim 
is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
competent medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Anderson, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996)(table); see also 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

The question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  If the claim is not well grounded, the Board 
does not have jurisdiction to adjudicate it.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

A.  Residuals of injury to forehead

In August 1994, the veteran wrote that he was in a truck 
accident in service and injured his back, leg and head.  In 
September 1994 he submitted copies of service medical records 
showing that he was in an automobile accident in service and 
suffered injuries.  In April 1995 he claimed that "a claim 
be established for service connection of my neck and back 
which was a result of the forehead injury I incurred during 
WW II."  The veteran also stated that he had "headaches, 
maybe migraines," pains from his neck and head down, and on 
his right side numbness from his head.  

The service medical records show that in January 1944, the 
veteran suffered abrasive wounds of the forehead, nose, left 
elbow, and right knee, all surface, described as moderate.  
The veteran was standing in front of a truck doing repairs 
when the truck was struck from behind by a British truck.  He 
suffered abrasion of the forehead and other body parts as 
noted above.  There was no report of unconsciousness.  The 
veteran was first treated at the 16th Station Hospital and 
transferred the following day to 1st General Hospital where 
he stayed for four days and then was discharged to duty.  X-
rays were negative.  The report of physical examination at 
the time of discharge noted no chronic residuals of an injury 
to the forehead.  At the January 1950 VA medical examination, 
the veteran reported that sometimes he had pains in his 
forehead.  There was no diagnosis of chronic residuals of an 
injury to the forehead.

The Board finds that the claim is not well-grounded.  The 
evidence of record does show that the veteran suffered an 
injury to his forehead in service.  However, there is no 
competent medical evidence providing a nexus between the in-
service injury and a current disability.  To support the 
claim, we have only the veteran's opinion of a causal 
connection between headaches, pains from his neck and head 
down, right side numbness, a neck condition, a back condition 
and the injury to his forehead in service.  The record does 
not contain any medical evidence corroborating the 
appellant's claim.  Personal statements made by the appellant 
are of little probative value without corroborating medical 
evidence.  Where the determinative issue involves etiology or 
a medical diagnosis, competent medical evidence that a claim 
is "plausible" or "possible" is the threshold requirement 
for the claim to be well grounded.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit, 5 Vet. App. at 93.  Such 
determinations require "specialized knowledge or training," 
and, therefore, cannot be made by a lay person.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Lay persons are not 
competent to offer medical opinions because the "question[s] 
involved [d] not lie within the range of common experience or 
common knowledge."  Id. (quoting Frye v. United States, 293 
F. 1013, 1014 (1923)).  Moreover, mere contentions of the 
appellant without supporting evidence do not constitute a 
well-grounded claim.  King v. Brown, 5 Vet. App. 19 (1993).

The Board finds that the claim fails to meet the requirement 
of competent medical evidence showing a nexus between a 
present disability and an inservice injury.  Accordingly, the 
claim for service connection for residuals of a forehead 
injury is not well grounded.

B.  Residuals of right knee injury

After review of the claims file, we find that the 
requirements for a well-grounded claim have not been 
satisfied.  In August 1994, the veteran claimed that he 
injured his leg in service.  In September 1994, he submitted 
copies of his service medical records showing that in June 
1944 he suffered multiple abrasive wounds including his right 
knee.  He was ready for discharge after four days 
hospitalization and the record notes that the veteran was 
walking without pain.  

The report of a VA examination in January 1950 was negative 
for complaints or a diagnosis of residuals of a right knee 
injury.  The veteran was afforded a VA Compensation and 
Pension examination in March 1995 and the impression included 
degenerative joint disease involving the lateral compartment 
of both knees with restriction of motion.  The examiner 
wrote:  "The problems with his knees have no relation to 
service that I can determine."

In a rating decision in April 1995, a claim for service 
connection for residuals of injury to the right knee was 
determined to be a not well grounded claim.  The RO noted 
that no chronic residuals were found in the VA examination in 
February 1950.

The Board finds that the claim is not well-grounded.  The 
veteran has a current disability of degenerative joint 
disease of the right knee.  The evidence of record does not 
show degenerative joint disease of the right knee in service 
or to a degree of 10 percent disabling within the one year 
presumptive period post service.  The evidence of record does 
show that the veteran suffered an injury to his right knee in 
service.  However, there is no competent medical evidence 
providing a nexus between the in-service injury and the 
current disability.  The VA examiner in March 1995 found no 
relationship between a knee condition and service.  To 
support the claim, we have only the veteran's opinion of a 
causal connection between a right knee disorder and the 
injury in service.  The record does not contain any medical 
evidence corroborating the appellant's claim.  Personal 
statements made by the appellant are of little probative 
value without corroborating medical evidence.  While we do 
not doubt that he is sincere in his belief, he is not 
qualified to offer such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (A lay person is not 
qualified to make medical diagnoses).  Moreover, mere 
contentions of the appellant without supporting evidence do 
not constitute a well-grounded claim.  King v. Brown, 5 Vet. 
App. 19 (1993).

In sum, a presumption of service connection is not warranted, 
and the claim fails to meet the requirement of competent 
medical evidence showing a nexus between a present disability 
and an inservice disease or injury.  Accordingly, the claim 
for service connection for residuals of right knee injury is 
not well grounded.

C.  Degenerative joint disease of the cervical spine

The service medical records do not show a diagnosis of a 
cervical spine injury when the veteran was injured in a truck 
accident in service.  The service medical records are 
negative for complaints of, treatment for, or diagnosis of an 
injury to the cervical spine.  The report of the discharge 
examination is negative for any findings of degenerative 
joint disease of the cervical spine.  The evidence of record 
does not show degenerative joint disease of the cervical 
spine to a degree of 10 percent disabling within the one year 
presumptive period.   

The report of the VA C&P examination in March 1995 indicated 
the impression was that X-rays of the cervical spine dated in 
June 1994 show severe degenerative joint disease involving 
C4-C5, C6-C7.  The examiner wrote:  

The only history of service connected injury 
was the motor vehicle accident in England when 
he apparently did have neck problems, which 
were treated for a short period of time.  The 
severe degenerative joint disease now present 
is the result of aging, but could have been 
initially precipitated by this service 
connected trauma.

In a rating decision in October 1995, the RO determined that 
the claim for service connection for cervical arthritis and 
for cervical arthritis as a residual of a forehead injury was 
not well-grounded.  Although the RO also denied service 
connection for cervical arthritis secondary to service 
connected forehead injury, in fact, the veteran is not 
service connected for a forehead injury.  

Outpatient treatment reports from VA medical facilities in 
Florida from March 1995 to November 1997 show medical 
treatment for several disorders including degenerative joint 
disease of the cervical spine. 

The Board has reviewed all the evidence, including the 
statement of the VA examiner in March 1995.  The veteran, as 
a layman, is not competent to establish the cause of 
degenerative joint disease of the cervical spine.  The 
veteran's own opinion does not give rise to a well grounded 
claim.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The 
statement of the VA examiner is not sufficient to well-ground 
the claim.  The legal requirement is "proximately due to or 
the result of."  A medical opinion expressed in terms of 
"could have been" is not a sufficient basis for a well-
grounded claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Treatment records showing current treatment are 
not sufficient to provide a link to service.  At this time, 
there is no competent medical evidence that provides a nexus 
between a current disability of degenerative joint disease of 
the cervical spine and service.  Therefore, the claim is not 
well grounded.  


ORDER

New and material evidence not having been presented or 
secured, the veteran's request to reopen his claim for 
entitlement to service connection for a back disorder, spina 
bifida, is denied.

Service connection for residuals of an injury to the forehead 
is denied as a well-grounded claim has not been submitted.


	(CONTINUED ON NEXT PAGE)


Service connection for residuals of right knee injury is 
denied as a well-grounded claim has not been submitted.

Service connection for arthritis of the cervical spine is 
denied as a well-grounded claim has not been submitted.






		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

